Gabrielli, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board filed April 30, 1968 disqualifying claimant from unemployment insurance benefits. Claimant, a legal secretary, left her employment on June 9, 1967 to go to Germany in order to arrange for the sale of a house which she and her husband owned, returning in September. Although some discussions relating thereto were had with her employer no consent was given and in fact he had indicated to her that he did not think he “ could wait for her to come back ”. It further appears she did not sell the house which had already been leased until the following December. The board has, upon substantial evidence, found “ that claimant voluntarily left her employment for personal and noncompelling reasons”. We have consistently held that what constitutes good cause is a question of fact (Matter of Rosario [Catherwood,], 28 A D 2d 1017; Matter of Caraballo [Catherwood], 25 A D 2d 580). Upon the present record we can find no basis for disturbing the determination of the board. Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.